Citation Nr: 0325736	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from November 1940 to 
February 1947, from December 1948 to November 1952, and from 
March 1953 to July 1967.  He died in December 2000, and the 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran died in December 2000.  His death certificate 
lists his immediate cause of death as disseminated 
carcinomatosis, with carcinoma of the lung being listed as an 
antecedent cause.

3.  The veteran had no active service in the Republic of 
Vietnam.

4.  Service connection and a zero percent rating for 
hemorrhoids were in effect at the time of the veteran's 
death; service connection was not in effect for any other 
disabilities during his lifetime. 

5.  The medical evidence shows that the veteran's carcinoma 
of the lung began many years after service and there is no 
competent evidence that links his fatal lung cancer to his 
active service or to a service-connected disability.


CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's.  38 U.S.C.A. 
§§ 1310, 1312, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. (West 
2002); 38 C.F.R. § 3.159.  The VCAA, which became law on 
November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  There is no question of VCAA's applicability 
as the appellant's claim was filed in January 2001, after its 
enactment.  The Board also notes that VA has published 
regulations to implement many of the provisions of the VCAA.  
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Here, the appellant has been 
advised of the evidence necessary to substantiate her claim 
by various documents, including correspondence dated in 
March 2001, May 2001, June 2001, July 2001; the March 2002 
rating decision; and the March 2002 Statement of the Case 
(SOC).  In essence, these documents described the statutory 
and regulatory standards for establishing entitlement to 
service connection for the cause of the veteran's death, 
requested that the appellant identify any pertinent 
evidence, and indicated that VA would obtain any such 
evidence she identified.  Further, the March 2001 
specifically informed the appellant of what she must show to 
prevail in her claim, what information and evidence she was 
responsible for, and what evidence VA must secure.  The 
March 2002 SOC also included a summary of the pertinent 
regulatory provisions.  Accordingly, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board notes that it does not appear that the 
appellant has identified any pertinent evidence that is not 
of record, as demonstrated by the correspondence dated in May 
2001, June 2001, and July 2001.  Moreover, for the reasons 
stated below, the Board concludes that any additional 
development, to include a medical opinion, is not warranted 
based on the facts of this case.

Based on the foregoing, the Board finds that the duties to 
notify and assist have been met.  Moreover, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.

In making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, in the instant case the Board 
notes that it was a little over one year from the time of the 
initial correspondence of March 2001 and the original rating 
decision of March 2002.  As such, the appellant was accorded 
the full statutory one year period in which to present 
evidence prior to the initial adjudication of her claim.  The 
appellant also had the additional appellate period in which 
to submit evidence, and statements were submitted on her 
behalf by her accredited representative in July 2002 and 
August 2002.  Moreover, for the reasons stated above, the 
Board has found that VA's duties under the VCAA have been 
fulfilled.  Further, the RO considered all of the relevant 
evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


Background.  The veteran died in December 2000.  His death 
certificate lists his immediate cause of death as 
disseminated carcinomatosis, with carcinoma of the lung being 
listed as an antecedent cause.

The appellant asserts that the veteran's death is causally 
related to his active service.  In essence, she contends that 
he developed cancer due to herbicide exposure that occurred 
while he was on active duty in the Republic of Vietnam.

The veteran's DD Form 214 for his March 1965 to July 1967 
period of active duty noted, in part, that he had over 24 
years of prior active service.  However, this document 
indicated he had no foreign and/or sea service.  Moreover, 
this document contains no indication he received any awards 
or citations denoting active service in the Republic of 
Vietnam.

Nothing in the veteran's service medical records indicates he 
had service in the Republic of Vietnam.  Further, these 
records contain no competent medical findings indicative of 
cancer/carcinoma, to include the lungs, during active 
service.  In fact, his lungs were clinically evaluated as 
normal on his May 1967 retirement examination.  Moreover, on 
a concurrent Report of Medical History, he checked the boxes 
indicating he had not experienced shortness of breath, pain 
or pressure in chest, nor tumor, growth, cyst, cancer.

Various post-service medical records are on file which cover 
a period from 1996 to 2000.  These records include findings 
regarding chronic obstructive pulmonary disease (COPD), as 
well as multiple references to cancer, including renal 
carcinoma, cancer of the head and neck, left breast cancer, 
and lung cancer.  Records from 1997 note findings of a 
questionable mass in the kidneys and lungs.  He underwent 
stripping of the vocal cords and radiation therapy for 
laryngeal carcinoma in May 1998; a right neprhrectomy for 
renal cell carcinoma in 1998; and a left mascectomy for 
breast cancer in August 1999.  Further, records from December 
2000 note that he had been diagnosed with lung cancer.  
However, these records contain no competent medical opinion 
which attributes the etiology of any of the veteran's cancer 
to active service.

In June 2001, the National Personnel Records Center (NPRC) 
certified that a review of the veteran's records showed no 
Vietnam service.


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.

As stated above, the veteran's death certificate reflects 
that he died in December 2000, and lists his immediate cause 
of death as disseminated carcinomatosis, with carcinoma of 
the lung being listed as an antecedent cause.  Service 
connection and a zero percent rating for hemorrhoids were in 
effect at the time of the veteran's death; service connection 
was not in effect for any other disabilities during his 
lifetime. 
There is no medical evidence to suggest that the veteran's 
fatal lung cancer was caused or aggravated by his service-
connected disability and it is not contended otherwise.  The 
appellant essentially contends that the veteran developed 
cancer due to herbicide exposure that occurred in Vietnam.  
Granted, respiratory cancers are among the disabilities 
presumptively associated with herbicide exposure under 38 
C.F.R. § 3.309(e).  However, the record reflects that the 
veteran had no active service in the Republic of Vietnam.  No 
indication of such service is indicated in his service 
medical records, nor on his DD Form 214 for the March 1965 to 
July 1967 period of active duty.  In fact, this DD Form 214 
shows no foreign and/or sea service.  Moreover, the NPRC 
certified in June 2001 that the veteran had no Vietnam 
service.  Inasmuch as the record reflects the veteran had no 
active service in Vietnam it is axiomatic that he is not 
entitled to presumptive herbicide exposure as a result of 
such service.

There is no evidence to support a finding that the veteran 
was otherwise exposed to herbicide during active service.  As 
such, the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309(e) are not for application in the instant case.

Turning to the issue of whether the veteran's death was 
otherwise related to active service, the Board reiterates 
that the appellant's contentions have been based solely upon 
herbicide exposure while in Vietnam.  For the reasons 
detailed above, the Board has determined that there was no 
such service, and that the evidence does not otherwise 
support a finding of in-service herbicide exposure.  
Moreover, there is no findings indicative of cancer, to 
include lung cancer, in the veteran's service medical 
records.  Further, the record reflects that the veteran was 
first diagnosed with cancer approximately 30 years after his 
retirement from service, and there is no competent medical 
opinion which relates the etiology of his cancer to active 
service.  There being no competent medical evidence to link 
the veteran's death to service, the Board finds that the 
preponderance of the evidence is against the claim and it 
must be denied.

The Board further finds that no additional development, to 
include a medical opinion, is warranted based on the facts of 
this case.  To request such medical opinion on the contended 
causal relationship at this late date would require a 
clinician to review the same record as summarized above: 
official service records which reflect the veteran had no 
Vietnam service; no evidence to otherwise support a finding 
of in-service herbicide exposure; service medical records 
that do not show a diagnosis of cancer, to include lung 
cancer, and show normal findings on in-service examinations; 
and the absence of medical findings of cancer until many 
years after service.  Under these circumstances, any opinion 
on whether a disability is linked to service, would obviously 
be speculative.  Simply put, there is no relevant in-service 
complaint, clinical finding, or laboratory finding for a 
clinician to link the veteran's fatal lung cancer to his 
military service.  Thus, the Board finds that no further 
development is warranted.  See 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



